t c memo united_states tax_court donald wm trask petitioner v commissioner of internal revenue respondent docket nos filed date donald w trask pro_se steven m roth for respondent memorandum findings_of_fact and opinion goeke judge respondent determined the following income_tax deficiencies and additions to tax and penalties 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number additions to tax sec_6651 penalties sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are whether this court has jurisdiction to redetermine petitioner’ sec_2002 tax_year liability we hold that we do not whether petitioner was a real_estate_professional and if so whether he elected to treat his rental_real_estate_activities as a single activity pursuant to sec_469 for we hold that petitioner was a real_estate_professional but did not properly elect his rental_real_estate_activities as a single activity whether petitioner is entitled to a net_operating_loss nol_carryover of dollar_figure for we hold that he is not whether petitioner is entitled to a property_tax deduction of dollar_figure in with respect to a parcel of land in san bernardino california we hold that he is whether petitioner is entitled to a deduction for repairs claimed on his schedule e supplemental income and loss for we hold that petitioner is entitled to percent of the deductions claimed whether petitioner is entitled to amortization deductions on hi sec_2001 tax_return we hold that he is not whether petitioner is liable for an accuracy-related_penalty under sec_6662 for we hold that he is and whether petitioner is liable for an addition_to_tax under sec_6651 for we hold that he is findings_of_fact the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time he filed his petitions petitioner owned more than rental properties during petitioner had acquired these properties over the preceding years petitioner filed form sec_1040 u s individual_income_tax_return for through and petitioner aggregated his rental properties and reported his profits and losses on an aggregated basis respondent has no record of petitioner’s filing a federal_income_tax return for petitioner’s return was examined and a notice_of_deficiency was issued petitioner timely petitioned this court for redetermination on date a stipulated decision was entered in docket no in which petitioner agreed to an adjustment in income_tax due for taxable_year of dollar_figure with no accuracy-related_penalty the stipulated decision reflected respondent’s disallowance of schedule e losses in excess of the dollar_figure passive_activity_loss limitation this led to a decrease of dollar_figure in the claimed passive loss at trial petitioner claimed that he filed an amended return with a single activity election but he failed to provide evidence that a amended_return was filed respondent maintains there is no record of such a return being filed petitioner filed a schedule e with hi sec_2001 federal_income_tax return petitioner claimed a net_loss of dollar_figure for from his rental_real_estate_activities respondent has stipulated that petitioner incurred expenses and depreciation of at least dollar_figure for petitioner aggregated his rental income and expenses as a single activity petitioner consistently followed this practice on the schedules e attached to his and federal_income_tax returns petitioner’s and returns are not a part of this record however there is no evidence to suggest that petitioner calculated his losses and profits differently during those years before petitioner held a mortgage on real_property owned by occidental financial group inc occidental in san bernardino california petitioner did not own shares in occidental but lent dollar_figure to the company in exchange for a deed_of_trust on the property petitioner lent the money to guarantee an interest_income stream for himself as owner of the property occidental was liable to pay the property_tax but went bankrupt the bankruptcy court revised the terms of petitioner’s note and occidental made a few payments but the payments eventually ceased to avoid the county’s seizure of the property petitioner paid dollar_figure of real_estate property_tax in on date respondent mailed petitioner a notice_of_deficiency for disallowing all claimed expenses from his rental_real_estate_activities on date respondent mailed petitioner a notice_of_deficiency for on date petitioner timely filed a petition with this court for redetermination of the deficiency for on date petitioner filed a petition with this court for redetermination of the deficiency for petitioner’s petition was received by the court on date in an envelope bearing a u s postal service postmark dated date days after respondent mailed petitioner the notice_of_deficiency for a trial was held on date in los angeles california i petitioner’ sec_2002 tax_year opinion this court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 97_tc_437 sec_6213 provides that a petition for redetermination of a deficiency determined by the commissioner is timely filed if it is filed within days after the notice_of_deficiency is mailed or days if the notice is mailed outside the united_states petitioner’s petition was received by the court on date the petition arrived at the court in an envelope bearing a u s postal service postmark dated date--95 days after the notice_of_deficiency was mailed to petitioner the 90-day period had expired on date a petition received and filed by the court after the expiration of the 90-day period may be deemed timely filed if it was timely mailed as evidenced by the postmark date in conformity with sec_7502 and the regulations promulgated thereunder we hold that the petition was not timely filed and thus this court does not have jurisdiction to redetermine petitioner’ sec_2002 tax_liability pursuant to either sec_6213 or sec_7502 accordingly we shall dismiss petitioner’s petition in docket no for for lack of jurisdiction on the ground that the petition was untimely ii petitioner’ sec_2001 tax_year as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions rule a 503_us_79 292_us_435 the burden_of_proof on a factual issue that affects a taxpayer’s liability for tax may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 petitioner has neither claimed nor shown that he complied with the substantiation requirements of sec_7491 therefore the burden_of_proof remains on petitioner see rule a a real_estate_professional first we must decide whether petitioner elected for to treat his rental_real_estate_activities as one activity under sec_469 petitioner claimed a loss of dollar_figure from his rental_real_estate_activities for generally sec_469 disallows any passive_activity_loss a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities sec_469 sec_469 provides an exception to the general_rule that passive_activity_losses are disallowed a taxpayer who actively participates in a rental real_estate activity can deduct a maximum loss of up to dollar_figure per year subject_to phaseout limitations related to the activity sec_469 and a passive_activity includes the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 a rental_activity generally is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 in establishing whether a taxpayer’s real_property activities result in passive_activity_losses each interest in rental real_estate is treated as a separate rental real_estate activity unless the qualifying taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity see sec_469 petitioner on hi sec_2001 income_tax return claimed expenses of dollar_figure and reported gross rental receipts on his schedule c profit or loss from business of dollar_figure yielding a loss of dollar_figure petitioner claims he is entitled to deduct more than dollar_figure from his schedule e rental_real_estate_activities for in order to receive this deduction petitioner must satisfy three requirements he must establish that he qualifies as a real_estate_professional pursuant to sec_469 for he has elected under sec_469 to treat his rental_real_estate_activities as a single rental real_estate activity at some point since and he materially participated in the combined rental real_estate activity respondent contends that petitioner failed to satisfy these requirements under sec_469 a taxpayer may qualify as a real_estate_professional and the rental real_estate activity of the taxpayer is not a per se passive_activity if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates see fowler v commissioner tcmemo_2002_223 sec_1 e income_tax regs petitioner owned properties in southern california throughout respondent argues that petitioner failed to prove that he performed more than hours_of_service in real_estate property trades_or_businesses in the extent of an individual’s participation in an activity may be established by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date this court has acknowledged that although reasonable means is interpreted broadly a postevent ballpark guesstimate will not suffice see lee v commissioner tcmemo_2006_193 goshorn v commissioner tcmemo_1993_578 in addition the court recognizes that the temporary regulations cited above can be somewhat ambiguous concerning the records that a taxpayer needs to maintain goshorn v commissioner supra on the basis of the record and testimony provided at trial we find that petitioner has established that he spent more than hours performing significant work on his rental properties and that this was his sole business during petitioner provided evidence to support that he handled over issues for pieces of property respondent concedes that petitioner performed repairs for larger projects himself and also hired contractors petitioner presented work logs for his properties identifying the portions of the properties being repaired and whether a specific contractor was hired thus we find that petitioner is a qualified_real_estate_professional within the meaning of sec_469 next we must determine whether petitioner elected to treat his rental_real_estate_activities as a single activity pursuant to sec_469 the taxpayer must clearly notify the commissioner of his intent to make an election to treat various rental_real_estate_activities as a single activity see 743_f2d_781 11th cir to make an election the taxpayer must exhibit in some manner his unequivocal agreement to accept both the benefits and burdens of the tax treatment afforded by the governing statute 83_tc_831 affd 783_f2d_1201 5th cir at trial petitioner claimed that during discussions with respondent about the calculations which ultimately led to a stipulated decision for the taxable_year in he wrote on a piece of paper that he wanted to aggregate his rental real_estate and tried handing it over to respondent petitioner argues that by giving respondent this note he was electing to aggregate his rental_real_estate_activities sec_1 g proposed income_tax regs fed reg date requires a taxpayer wishing to make such an election to file a statement with the taxpayer’s original return declaring that the election is under sec_469 the final_regulation which is substantially the same as the proposed regulation became final on date and is generally effective for taxable years beginning on or after date and to elections made under sec_1_469-9 income_tax regs with returns filed on or after date see sec_1_469-11 income_tax regs therefore to satisfy the requirements to make an election to treat all rental_real_estate_activities as a single activity under sec_469 a taxpayer must make an explicit election with his or her original return since petitioner has aggregated his rental income and expenses as if the rental_real_estate_activities were a single activity petitioner did not attach to any return a statement electing to treat his rental_real_estate_activities as a single activity the fact that petitioner consistently aggregated the rental income and expenses from the rental properties on his schedules e is not a deemed_election under the requirements of sec_469 in kosonen v commissioner tcmemo_2000_107 the taxpayer aggregated his rental income and expenses in one column on the schedules e attached to his and returns the taxpayer in kosonen argued that aggregating his rental_activity losses on his returns showed that he had elected to treat his rental_real_estate_activities as a single activity under sec_469 this court held that the fact that the taxpayer aggregated his losses was not clear notice that he intended to elect under sec_469 kosonen v commissioner supra citing knight-ridder newspapers inc v united_states supra pincite accordingly petitioner did not elect to treat his rental_real_estate_activities as a single activity under sec_469 moreover petitioner does not contend that he materially participated in each of his rental activities when viewed separately on the record before us we find petitioner was a real_estate_professional during the years at issue but conclude that petitioner does not satisfy the exception set forth in sec_469 therefore he is not entitled to deduct real_estate losses in excess of dollar_figure for b nol_carryover sec_172 allows a taxpayer to deduct an nol for a taxable_year a taxpayer’s nol with certain adjustments generally consists of the excess of deductions allowed over gross_income sec_172 sec_172 allows an nol deduction for the aggregate nol carrybacks and carryovers to the taxable_year sec_172 provides for the manner in which an nol is to be carried back and carried forward petitioner claimed nol carryovers of dollar_figure from into in the notice_of_deficiency respondent disallowed the nol carryovers generally the period for an nol_carryback i sec_2 years and the period for an nol_carryover is years sec_172 however a taxpayer may elect to waive or relinquish the 2-year carryback period with respect to an nol from a tax_year sec_172 to make this election a taxpayer is required to file an election relinquishing the carryback period by the return_due_date for the year the nol was incurred id once made the election is irrevocable it waives the opportunity to carry back the nol 97_tc_632 petitioner is not entitled to any nol_carryover for because he has not shown that he elected to relinquish his carryback period as required by sec_172 there is no evidence that petitioner filed a return further there is no evidence to suggest that petitioner had excess losses in had he filed a proper election to relinquish the carryback period because petitioner has not shown that he had excess losses in and that he properly elected to carry them forward petitioner’s claimed nol carryovers for are disallowed c property_tax deduction during petitioner held a mortgage and deed_of_trust in a parcel of land owned by occidental the deed_of_trust is the collateral for a promissory note given by occidental as owner of the property to petitioner as owner occidental was liable to pay the property_tax occidental filed for bankruptcy and the bankruptcy court revised the note but payments on the mortgage stopped petitioner paid dollar_figure of property_tax in to forestall seizure of the property by the county in satisfaction of occidental’s tax_liability sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred by a taxpayer in carrying_on_a_trade_or_business including rentals or other_payments required to be made as a condition to the continued use or possession of property sec_162 petitioner was a real_estate_professional and in order to keep possession of the occidental property he was required to pay the property_tax to prevent the county from seizing it to collect for nonpayment sec_164 provides a deduction for the payment of real_property_taxes and other specified taxes paid_or_accrued by the taxpayer during the taxable_year in addition to specific taxes deductible under sec_164 the taxpayer may deduct state local and foreign taxes paid_or_accrued in carrying_on_a_trade_or_business or in an investment-related activity sec_164 we hold petitioner is entitled to a property_tax deduction of dollar_figure d repairs petitioner claimed deductions for repairs on hi sec_33 rental real_estate properties for petitioner asserts that beginning in he planned to capitalize all repair expenses over dollar_figure and increase that threshold percent each year respondent maintains that percent of the amount claimed for these repairs should be immediately deductible and percent should be capitalized the parties have stipulated that petitioner incurred dollar_figure for repairs in as stated respondent agrees that percent of this amount or dollar_figure is currently deductible in we are left to decide whether the remaining percent is currently deductible sec_263 generally prohibits deductions for capital expenditures nondeductible capital expenditures include any amount_paid out for permanent improvements or betterments made to increase the value of any property sec_263 in contrast deductible_repair expenditures include those made merely to maintain property in operating condition see ill merchs trust co v commissioner 4_bta_103 a repair is an expenditure for the purpose of keeping the property in an ordinarily efficient operating condition the distinction between a nondeductible capital_expenditure and a deductible_repair is summarized in sec_1_162-4 income_tax regs the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense provided the cost of acquisition or production or the gain_or_loss basis of the taxpayer’s plant equipment or other_property as the case may be is not increased by the amount of such expenditures repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall either be capitalized and depreciated in accordance with sec_167 or charged against the depreciation_reserve if such an account is kept the deductibility of repair expenses also depends upon the context in which the repairs are made courts have held that expenses_incurred as part of a general plan of rehabilitation must be capitalized even if they would have been deductible as ordinary and necessary business_expenses if separately incurred see 400_f2d_686 10th cir 108_tc_265 in date petitioner met with respondent and agreed that dollar_figure of the claimed dollar_figure of repair expenses percent for was for capital expenditures petitioner now claims that he should be allowed to deduct the remaining percent of the amounts spent in to make up for amounts that he was not permitted to deduct before petitioner has not substantiated this claim with any evidence and it is unclear how events before affect the years in issue in any event consequently petitioner is not entitled to deduct percent of the repair expenses he incurred during e amortization sec_167 allows as a depreciation deduction a reasonable allowance for the wear_and_tear exhaustion and obsolescence of property_used_in_the_trade_or_business or property_held_for_the_production_of_income sec_168 classifies property as 5-year_property if it has a class_life of more than years but less than years sec_168 provides that the applicable_recovery_period of the 5-year_property i sec_5 years petitioner claims that he is entitled to an nol for attributable to unused depreciation_deductions for the years through for property used in his rentals petitioner claims the 5-year_property was used for the properties he owned in ardmore and newport he claims dollar_figure was included for these properties but the record indicates that petitioner incurred a total of dollar_figure on ardmore and dollar_figure on newport in any event petitioner cannot substantiate that these expenditures generated nol carryovers that were available to reduce his tax_liability for petitioner is not entitled to an additional amortization deduction in for his claimed additional_amounts from and f sec_6662 penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 and b for sec_6662 and b imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see 92_tc_1 affd 925_f2d_348 9th cir the sec_6662 penalty is not imposed with respect to any portion of an underpayment to the extent that it is shown that the taxpayer acted with reasonable_cause and good_faith sec_6664 sec_7491 provides that the commissioner bears the burden of production with respect to a taxpayer’s liability for a penalty addition_to_tax or additional_amount see 116_tc_438 with respect to the applicability of an accuracy-related_penalty once this burden has been met the burden_of_proof then falls on the taxpayer see id pincite a taxpayer may carry the burden by proving that he was not negligent ie a reasonable attempt to comply with the provisions of the code was made and the taxpayer’s actions were not careless reckless or an intentional disregard of rules or regulations sec_6662 alternatively a taxpayer can demonstrate that his underpayment was attributable to reasonable_cause and he acted in good_faith sec_6664 on the record before us we conclude that petitioner failed to carry his burden of showing that there was reasonable_cause for the underpayment_of_tax for to the contrary the record establishes that some of petitioner’s practices were negligent petitioner knew that he was not following the law when he tried to deduct percent of his repairs as ordinary and necessary expenses petitioner planned to capitalize all expenses over dollar_figure and increase that threshold percent each year this is not the proper standard for determining whether the amounts incurred for repairs should be capitalized the proper standard is whether the expenditures extended the life of the properties increased their value or changed their character petitioner admits that he replaced the roofs on his properties these expenditures extended the life of the rental properties and therefore were not ordinary and necessary business_expenses accordingly we hold that petitioner is liable for the accuracy-related_penalty under sec_6662 for the year to the extent there is a deficiency after the parties’ rule computation g sec_6651 addition_to_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure to timely file a federal_income_tax return by its due_date with extensions the addition equal sec_5 percent of the tax required to be shown on the return for each month or fraction thereof that the return is late not to exceed percent the addition_to_tax does not apply if the failure was due to reasonable_cause and not willful neglect to prove reasonable_cause for a failure_to_file a timely return the taxpayer must demonstrate that he exercised ordinary business care and prudence in filing the return but was nevertheless unable to file it on time sec_301_6651-1 proced admin regs factors that constitute reasonable_cause include unavoidable postal delays death or serious illness of the taxpayer or an immediate_family member or reliance on a competent tax professional in a question of law of whether it is necessary to file a return 114_f3d_366 2d cir affg tcmemo_1995_547 initially the commissioner bears the burden of producing evidence that the return was filed late and that it was appropriate to impose the addition_to_tax sec_7491 thereafter the taxpayer bears the burden of proving that the late filing was due to reasonable_cause and not willful neglect rule a higbee v commissioner supra pincite respondent determined an addition_to_tax under sec_6651 against petitioner for for failure to timely file his individual_income_tax_return petitioner signed the return on date petitioner contends that he believed he was able to file hi sec_2001 return late because he assumed that his nols would make his liability zero petitioner’s argument that he thought his liability was zero does not excuse the late filing petitioner presented no evidence of reasonable_cause for his failure to timely file his return accordingly we hold that petitioner is liable for the sec_6651 addition_to_tax for to reflect the foregoing decision will be entered under rule in docket no an order of dismissal for lack of jurisdiction will be entered in docket no
